Citation Nr: 1707653	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-40 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an ear infection.

2.  Entitlement to service connection for a cardiac disorder, to include as secondary to the service-connected bipolar disorder.

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1993 rating decision of the VA Regional Office (RO) in Newark, New Jersey. 

The case was remanded in April 2014 and March 2016 to obtain treatment records and afford the Veteran VA examinations.  Regarding the issues being decided, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for a skin disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had an ear infection or residuals thereof at any time since filing his claim for compensation.

2.  The Veteran has not had a cardiac disorder at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  An ear infection was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A cardiac disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected bipolar disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, July 2009, July 2012, and July 2014 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a June 2016 SSOC following the July 2014 letter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  Pertinent VA examinations were obtained in September and October 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., cardiovascular-renal disease) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cardiovascular-renal disease) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016). 

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Ear Infection

The Veteran's STRs include his June 1987 enlistment examination, which revealed clinically normal ears and drums.  In his report of medical history, the Veteran denied all pertinent symptoms including ear trouble and hearing loss.  An April 1990 examination continued to reveal clinically normal ears and drums.  A September 1991 record shows that the Veteran reported having tinnitus for two weeks.  He reported a history of ear trouble leading to loss of hearing.  He was diagnosed with tinnitus, probably secondary to cerumen buildup versus lithium usage.  His March 1992 separation examination again revealed clinically normal ears and drums.  In his report of medical history, he answered yes to ear, nose or throat trouble and hearing loss.  He reported having recurrent nose bleeds and that his ears made a lot of wax.  No mention was made of any ear infections; there is no diagnosis of any ear infections during service or of any claimed residuals thereof.

Post-service treatment records include a July 1992 record showing a report of "buzzing" in the Veteran's left ear and occasional episodes of sudden pain and excessive loudness.  The record indicates that the Veteran had been told he had a diagnosis of hyperacusis elsewhere.  The Veteran was diagnosed with rule out sensorineural hearing dysfunction.  A March 1993 record shows that the Veteran again complained of buzzing in his left ear, left hyperacusis, and sudden episodes of pain in his left ear.  He reported that he felt both ears were full of wax.  The initial diagnosis was tinnitus and questionable hearing loss.  However, an audiogram reportedly showed that hearing thresholds were within normal limits.  A record dated in April 1993 reveals that the Veteran continued to have tinnitus; a normal audiogram was noted.  There are no records showing a diagnosis of, or treatment for, any ear infections or any residuals thereof.

In a June 1993 statement, the Veteran reported having infections treated every couple of months because of wax and tissue buildup.  He reported experiencing a loss of hearing at times.  The Veteran reported experiencing hyperacusis and buzzing sounds.  

The Veteran was provided a VA examination in September 2014.  He was diagnosed with ear wax.  The Veteran reported that after leaving service, he had to have his ears cleaned every three months.  It was noted that the Veteran now had no complaints.  The examiner reported that the Veteran did not have any findings, signs, or symptoms attributable to Meniere's syndrome, a peripheral vestibular condition, ear infection, inflammation, cholesteatoma, or ear wax.  The examiner remarked that the Veteran had no ear complaint related to service.

Based on a review of the evidence, the Board concludes that service connection for an ear infection is denied.  While the Veteran was shown to have ear complaints in service, a diagnosis of an ear infection, or any residuals of an ear infection, has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's post-service treatment records have shown any diagnosis of an ear infection or of associated residuals.  The Veteran has been afforded a VA examination, and no diagnosis of an ear infection, or any other ear disorder, was rendered.  As the examiner interviewed and examined the Veteran, and reviewed his records, the Board accords this examination great probative value. While ear complaints were noted in 1992 and 1993, no ear infection or disabling residuals of an ear infection have been diagnosed.  No chronic disability associated with an ear infection has been shown.  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, an ear infection or disabling residuals thereof since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of an ear infection, or disabling residuals thereof, at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of an ear infection or of disabling residuals thereof, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiner's diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

At no time since the Veteran filed his claim for service connection for an ear infection in January 1992 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an ear infection.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for an ear infection is denied.  See 38 U.S.C.A §5107 (West 2014).

	2.  Cardiac Disorder

The Veteran's June 1987 enlistment examination, as well as an April 1990 examination, revealed a clinically normal chest and heart.  The enlistment examination included a normal chest X-ray.  In his June 1987 report of medical history, the Veteran denied all pertinent symptoms including pain or pressure in chest; palpitation or pounding heart; and heart trouble or murmur.  An October 1991 record shows that the Veteran reported having a "funny heart beat."  He was diagnosed with questionable rule out congestive heart failure.  Chest X-rays in November 1991 were negative, while an EKG that month was normal.  An EKG in February 1992 showed sinus bradycardia.  A March 1992 record reveals that the Veteran complained of pains in chest.  He was diagnosed with bradycardia.  The Veteran's March 1992 separation examination again revealed a clinically normal chest and heart; chest X-rays showed old granuloma disease.  In his report of medical history, the Veteran reported having pain or pressure in chest and palpitation or pounding heart.  He did not have any response for heart trouble.  He reported that his symptoms occurred with alcohol.  

In a June 1993 statement, the Veteran reported that his heart murmurs were a part of his anxiety attacks.  

Post-service medical records include several chest X-rays; none of them showed any cardiac disorder.  See February 1996, March 2002, February 2004, March 2007, and July 2007 chest X-rays.  Other diagnostic tests include a February 2005 echocardiogram that did not show any cardiac disorder as well as a March 2005 ECG, which was normal.

His treatment records reflect complaints palpitations and arrhythmia.  See, e.g., March 2005 endocrinology outpatient note; August 2008 primary care outpatient note.  The March 2005 record shows that the Veteran's palpitations were most likely secondary to psychiatric disorder.

Records in 2012 reflect treatment for chest pain.  A September 2012 record shows that the Veteran had intermittent chest pain for one week.  An October 2012 record reveals that an EKG was abnormal.  It also shows that a cardiac stress test was negative for ischemia.  The Veteran's October 2012 discharge summary shows that the primary diagnosis was chest pain.  His treatment records do not include any diagnosis of an underlying cardiac disorder accounting for his palpitations and chest pain.

The Veteran was afforded a VA examination in October 2014.  He was diagnosed with innocent flow systolic murmur.  The examiner noted that the murmur was diagnosed as a heart murmur in service and did not represent any form of "heart disease."  The examiner noted that the Veteran had non-cardiac chest pains in service and those chest pains did not represent any form of heart disease.  Chest X-rays for the VA examination showed no active disease.  The examiner opined that the present cardiac murmur and sinus tachycardia condition were at least as likely as not proximately related to, incurred in, or caused by the in-service sinus tachycardia and cardiac murmur.  The examiner reiterated that the increased blood flow related cardiac murmur did not indicate the presence of cardiac disease.  The examiner also opined that the compensatory sinus tachycardia did not represent heart disease.  The examiner noted that the claims file was reviewed and the episode of pounding heart beat was not significant and represented an expected norm response.  The examiner concluded that the normal tachycardia did not represent a response to the treatment of the psychiatric disorder.  

Based on a review of the evidence, the Board concludes that service connection for a cardiac disorder is not warranted.  While the Veteran was shown to have heart complaints in service, and has had palpitations and chest pain since service, a diagnosis of a disabling cardiac disorder has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's post-service treatment records have shown any diagnosis of a disabling cardiac disorder.  As noted above, chest X-rays repeatedly failed to show a cardiac disorder.  Except for an EKG reported as being abnormal in October 2012, diagnostic testing throughout this appeal has failed to show a diagnosed cardiac disorder for which service connection can be granted.  The Veteran was afforded a VA examination, and the examiner specifically opined that the murmur and sinus tachycardia did not represent heart disease.  The examiner did not diagnosis the Veteran with any underlying cardiac disorder to account for his symptoms of a heart murmur and sinus tachycardia.  As the examiner interviewed and examined the Veteran, and reviewed his records, the Board accords such opinion great probative value.  It is also uncontradicted.   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a disabling cardiac disorder since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a disabling cardiac disorder at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the diagnosis of a cardiac disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiner's opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4.  

At no time since the Veteran filed his claim for service connection for a cardiac disorder in January 1992 has such disability been shown.  See McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiac disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cardiac disorder is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for an ear infection is denied.

Entitlement to service connection for a cardiac disorder, to include as secondary to the service-connected bipolar disorder, is denied.


REMAND

Regrettably, a remand is necessary for the issue of service connection for a skin disorder.  The Veteran was provided a VA examination in October 2014.  At that time, no current skin disorder was diagnosed.  However, subsequent to that examination, current VA treatment records show that dermatitis or eczema is included in the Veteran's active problems list.  See, e.g., March 2016 dentistry note.  Additionally, during this appeal, the Veteran had been prescribed medication to treat a rash.  See, e.g., November 2007 primary care outpatient note.  As noted above, service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  See McClain, supra.  In light of the above, the Board concludes that the Veteran should be afforded a new VA examination to determine if he currently has a diagnosed skin disorder, and also to obtain a medical opinion regarding whether any skin disorder diagnosed or treated during this appeal is related to his military service.  
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Philadelphia and Wilmington VA Medical Centers and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA skin examination to determine the nature, extent, and etiology of any diagnosed skin disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed skin disorder (either currently or at any time since the Veteran's January 1992 claim) had its onset in service or is related to the Veteran's military service.  Please consider the evidence showing dermatitis or eczema as current active problems as well as the evidence showing medication being prescribed to treat a rash during this appeal in 2007.  The examiner is reminded that service connection may be granted for any diagnosed chronic disability during this appeal, even if the disability has resolved.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


